Citation Nr: 1422806	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred during inpatient treatment at Promise Regional Medical Center from February 9, 2011 to February 15, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1961 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Wichita, Kansas which denied the Veteran's claims for payment for medical services received for inpatient treatment at Promise Regional Medical Center from February 9, 2011 to February 15, 2011.  In February 2012, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim which was reviewed.


FINDINGS OF FACT

1. The Veteran received private inpatient medical care and emergency transportation from February 9, 2011 to February 15, 2011.

2.  At the time of the medical treatment at the private medical facility from February 9, 2011 to February 15, 2011, the Veteran had coverage under a health-plan contract (Medicare Part A) for payment or reimbursement of expenses incurred secondary to such care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during inpatient treatment at Promise Regional Medical Center from February 9, 2011 to February 15, 2011, have not been met.  38 U.S.C.A.         §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  In the instant case, after receipt of the administrative decision denying medical reimbursement in April 2011, the Veteran was provided with a letter explaining VA's duties to notify and assist in May 2011.  He was informed of his and VA's respective responsibilities in obtaining evidence and information in support of his claim.  Furthermore, the May 2011 Statement of the Case informed the Veteran of the elements necessary to substantiate his claim and the reasons why his claim had been denied.  Additionally, there is no indication that there is any outstanding evidence necessary to decide the claim.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the February 2012 travel Board hearing, the issue on appeal was identified, and the Veteran was given the opportunity to discuss the emergency and hospital care received by the Veteran between February 9, 2011 and February 15, 2011.  The Board therefore concludes that it has fulfilled its duty under Bryant.  Therefore, the Board finds that there is no showing of prejudicial error on the part of VA in regards to the duties to notify and assist in this case.  

Moreover, the claim is denied on the undisputed fact that the Veteran has coverage under a health-plan contract (Medicare Part A), and the provisions of the VCAA have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  



Medical Reimbursement

The Veteran is seeking reimbursement for private inpatient medical care provided to him from February 9, 2011 to February 15, 2011.

Initially, the Board notes that, in adjudicating a claim for reimbursement of medical expenses, VA must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54. This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  The record fails to show any evidence giving prior authorization for the Veteran's private treatment at Promise Regional Medical Center.  

When a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

The Veteran asserts that the treatment received from February 9, 2011 to February 15, 2011 at Promise Regional Medical Center was rendered in a medical emergency.  At the Veteran's travel Board hearing in February 2012 the Veteran stated that he had excessive bleeding from his buttocks, and was taken to a private hospital three miles from his home, as opposed to the VA hospital which is an estimated 53 miles away from the Veteran's home.  The Veteran received a blood transfusion and was given a pint of plasma. 

The Veteran stated at his travel Board hearing that he has Medicare Part A.  The Veteran stated that Medicare Part A paid for the Veteran's ambulance ride and a portion of his private hospital bill.  The Veteran stated that his total medical costs were approximately $29,000 and he is responsible for $5,000 which Medicare does not cover.  In the Veteran's Notice of Disagreement the Veteran stated that he has Medicare Part A.  Patient data records from Promise Regional Medical Center indicate that the Veteran has Medicare Part A insurance coverage. 

38 U.S.C.A. § 1728(a) provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

The record shows that the Veteran is service-connected at 70 percent disabling for psychosis.  As there is no indication from the record, nor has the Veteran alleged, that his treatment at Promise Regional Medical Center was for an adjudicated service-connected disability, or that he has a total disability, or, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program, he is not eligible for benefits under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).  

Consequently, the only possible route to entitlement for unreimbursed medical expenses pursuant to the Veterans Millennium Health Care and Benefits Act, (payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders) is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions under 38 C.F.R. § 17.1002(a)-(h): 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)(former) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized) [the 2012 Regulatory Amendments removed the foregoing requirement]; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

In this case, the criteria for reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are not met. Subsection (f) requires that the Veteran have no coverage under a "health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment."  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  38 U.S.C.A.          § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2).  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A.             § 1725(f)(2)(B).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under 38 U.S.C.A. § 1725 if an appellant has coverage under either Medicare Part A or Medicare Part B.  38 U.S.C.A. § 1725 was amended, effective February 1, 2010.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725).  The February 2010 statutory changes modified the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party so as to allow for reimbursement in situations where a portion of the cost of the care is covered.  This was intended to address situations in which state-mandated automobile reparations insurance does not cover the full cost of emergency care.  The statutory amendments do not disturb the ineligibility of a veteran covered under a health-plan contract for reimbursement of the unauthorized expenses incurred.  The evidence in this case is unequivocal. The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact.  In fact, in his May 2011 notice of disagreement, and at his February 2012 travel Board hearing, the Veteran stated that he had Medicare coverage.  This coverage is a bar to payment by VA.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board is bound by the law, and its decision is dictated by the relevant statute and regulations. 

Because the Veteran does not meet one of the criteria under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  Accordingly, for the reasons stated above, payment or reimbursement for medical treatment under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, must be denied.


ORDER

Entitlement to payment or reimbursement of medical expenses incurred during emergency transportation and inpatient treatment at Promise Regional Medical Center from February 9, 2011 to February 15, 2011 is denied.



____________________________________________
TANYA A. SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


